DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.  	Claims 1-23 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-23, the prior art failed to disclose or reasonably suggest wherein the first and second bonding members are arranged side by side on the surface electrode in a width direction; a lead electrode bonded to a part of the surface electrode via the first bonding member and having no contact with the second bonding member; and a signal wire bonded to the surface electrode, wherein the second bonding member is arranged between the first bonding member and the signal wire, and a thickness of the first bonding member is larger than a thickness of the second bonding member in a height direction perpendicular to the width direction.
  
Remarks:
5.	The closest prior arts are KAJIWARA et al., (US 20130071971 A1), and Rivera-Marty, US US 10199312 B1. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein the second bonding member is arranged between the first bonding member and the signal wire, and a thickness of the first bonding member is larger than a thickness of the second bonding member in a height direction perpendicular to the width direction”, as recited in the claim.     
   


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.